Citation Nr: 0610212	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-16 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to VA benefits.


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The RO was unable to establish that the 
claimant is a veteran.  

In order to qualify for VA benefits, a claimant must 
demonstrate that he is a "veteran."  Cropper v. Brown, 6 
Vet. App. 450, 452 (1994).  A veteran is defined as "a person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable."  38 U.S.C. § 101(2); see also 38 
C.F.R. § 3.1(d).  To establish qualifying service for 
entitlement to benefits, VA may accept evidence of a 
claimant's service, such as a DD Form 214, a Certificate of 
Release or Discharge from Active Duty, or an original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence is, inter 
alia, "a document issued by the service department."  38 
C.F.R. § 3.203 (2005).

The claimant filed an application for VA benefits in October 
2002.  He reported that he had served under several names and 
listed a public guardian/representative payee as his nearest 
relative or other person to be contacted if necessary.  He 
reported that he was born in April 1950 and entered active 
service for the first time in June 1962 (he would have been 
12 years of age in June 1962) and he provided a service 
number for this period of service.  He also reported that he 
had a second period of service from 1974 to 1982.

The report of an examination by a clinical psychologist dated 
in October 2003 noted that the claimant was a poor and vague 
historian.  Some of what he said was confused.  Some of what 
he said was highly improbable and, in fact, clearly 
delusional.  The examiner stated that he had no faith in the 
reliability of the claimant's recollections.  It was noted 
that the claimant was born in April 1950 and he claimed that 
he joined the Army when he was 18 and attained the rank of 
Captain.  He did not say how long he served or the nature of 
his discharge.  The examiner stated that he was not able to 
determine anything for sure about the claimant's military 
service.  

The claimant has not provided VA with any evidence of 
military service, such as a DD Form 214 or an original 
Certificate of Discharge.

Based upon information provided by the veteran in the October 
2002 application, the RO requested verification of the 
veteran's periods of military service.  A response was 
received that a record based on information furnished could 
not be identified.  However, the record does not clearly show 
that all reasonable steps have been taken to establish if the 
claimant is a veteran.  See 38 U.S.C.A. § 5103A(a)(1).  For 
instance, administrative documents indicate that while a name 
search may have been conducted, not all possible names were 
searched.  The claimant has also supplied a service number 
that does not appear to have been searched.  In addition, 
documents submitted by the claimant indicate that the 
claimant has a representative payee/guardian, who might be 
another possible source of information.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  The RO must ascertain whether the 
claimant has prior military service by 
conducting a name search on the three 
names referenced in the title section of 
this remand.  The claimant has also 
reported a service number (in addition to 
a social security number) that should be 
investigated.

2.  The RO should contact the public 
guardian/ representative payee whom the 
claimant identified as a person to be 
contacted if necessary.  The RO should 
request this person to provide information 
or assistance in its attempts to verify 
the claimant's alleged military service.

3.  The RO must document all steps taken 
and decisions made in response to each of 
the preceding directives.

The claimant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

